This case has been in this court since June, 1908, and has not been disposed of sooner because not reached on the docket. There are no briefs on file. There being nothing presented by brief, we have examined the record for fundamental errors. We find the information correctly drawn. The testimony fully sustains the verdict, the instructions are free from objections, and the judgment is in regular form. In fact, the case was carefully tried, and the evidence against the defendant is direct and positive. We find no error in the record The judgment of the lower court is affirmed.
DOYLE and OWEN, JUDGES, concur. *Page 706